Citation Nr: 0818796	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a cancerous lesion 
of the left foot.

3.  Entitlement to service connection for a cancerous lesion 
of the right toe. 

4.  Entitlement to service connection for arthritis of both 
knees.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for brown spots on the 
face.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1949 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran has a heart disability which is etiologically related 
to his service. 

2.  There is no competent medical evidence of record that the 
veteran has a cancerous lesion of the left foot which is 
etiologically related to service.

3.  There is no competent medical evidence of record that the 
veteran has a cancerous lesion of the right toe which is 
etiologically related to service.

4.  There is no competent medical evidence of record that the 
veteran has arthritis of both knees which is etiologically 
related to service.

5.  There is no competent medical evidence of record that the 
veteran has a back disability which is etiologically related 
to service.

6.  There is no competent evidence establishing that the 
veteran currently has a disability manifested by brown spots 
on the face.


CONCLUSIONS OF LAW

1.  Service connection for a heart disability is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.  Service connection for a cancerous lesion of the left 
foot is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  Service connection for a cancerous lesion of the right 
toe is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  Service connection for arthritis of both knees is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

5.  Service connection for a back disability is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

6.  Service connection for brown spots on the face is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant VCAA-compliant, pre-
adjudication notice by a letters dated in August 2005.  
Although the notices provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims for service connection, 
such error was harmless given that service connection is 
being denied for the claims, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006)

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  The veteran was not afforded 
VA examinations in connection with the claimed heart 
disability, cancerous lesions of the left foot and right toe, 
arthritis of the knees, and back disability because the 
evidence does not establish that the veteran suffered an 
injury or disease in service.  Furthermore, the veteran was 
not afforded a VA examination to obtain an opinion in 
connection with the claimed brown spots on the face because 
there is no current medical evidence that this claimed 
disorder exists.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claims at this time.

Factual Background

The service treatment records show that the veteran was 
diagnosed as having mild acne vulgaris on the face.  The 
records also document complaints of chest pain with pain in 
the left arm.  Diagnoses included esophagitis and gastritis.  
The service medical records are otherwise negative for any 
evidence of a heart disability, cancerous lesions on either 
foot, arthritis, brown spots on the face or a back 
disability.

Private medical treatment records dated in 1985 show that the 
veteran was diagnosed as having organic heart disease.

Private medical treatment records dated in 1990 show that the 
veteran underwent an excision of a lesion on the left foot 
based on a history of melanoma of the left foot.  An excision 
of a lesion on the right great toe was consistent with Stage 
I malignant melanoma.   

Private medical treatment records dated from 1995 to 2001 
show that the veteran was diagnosed as having degenerative 
joint disease.  X-rays dated in 1995 of the lumbar spine show 
extensive degenerative changes.

Private medical treatment records dated in 2007 show that the 
veteran underwent cardiac catheterization for complaints of 
chest pain. 

Service Connection-General Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Arthritis, cardiovascular-renal 
disease and malignant tumors are included as among the 
specified chronic diseases subject to presumptive service 
connection.  38 C.F.R. § 3.309(a).

Heart Disability

The veteran's service treatment records are silent as to 
complaints of or treatment for a heart condition.  The 
veteran's complaints of chest pain during service were 
attributed to esophagitis and gastritis.  Current treatment 
records show diagnoses of coronary artery disease; however, 
there is no competent medical evidence relating any current 
heart disability to service.  Nor is there evidence showing 
cardiovascular disease within the presumptive period defined 
in 38 C.F.R. § 3.307.

The veteran's allegations provide the only evidence linking 
his current heart disability to service.  Because the veteran 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a heart disability.

Cancerous Lesions on the Left Foot and Right Toe

The veteran's service treatment records are negative for any 
evidence of lesions and/or cancer on either foot.  Although 
current medical records show surgical removal of cancerous 
lesions on the left foot and right toe, there is no evidence 
of malignant tumors that have manifest to a compensable 
degree within one year of discharge.  Furthermore, there is 
no objective medical evidence etiologically linking the 
cancerous lesions of either foot to military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.

Arthritis of Both Knees and Back Disability

The veteran's service treatment records are negative for any 
evidence of degenerative joint disease of either knee or the 
back.  Current treatment records do show diagnoses of 
degenerative joint disease, although the knees are not 
specifically noted.  Even assuming that the veteran has 
degenerative joint disease of the knees, there is no 
objective medical evidence etiologically linking the disorder 
to military service.  The current medical evidence also shows 
degenerative changes of the lumbar spine; however, there is 
no objective medical evidence etiologically linking a back 
disability to military service.  Furthermore, there is no 
evidence of degenerative changes of the lumbar spine or 
degenerative joint disease of the knees shown within a year 
of service separation.  Therefore, service connection for 
arthritis of both knees and a back disability is not 
warranted.

Brown Spots on the Face

The Board finds that service connection for brown spots on 
the face is not warranted.  In this respect, the service 
treatment records note treatment for acne vulgaris; however, 
there is no evidence of a current disability manifested by 
brown spots on the face.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for brown spots on the face is not warranted.












	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a heart disability is denied.

Service connection for a cancerous lesion of the left foot is 
denied.

Service connection for a cancerous lesion of the right toe is 
denied.

Service connection for arthritis of both knees is denied.

Service connection for a back disability is denied.

Service connection for brown spots on the face is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


